[Cite as Seymour v. Hampton, 2012-Ohio-5053.]


                       IN THE COURT OF APPEALS OF OHIO
                          FOURTH APPELLATE DISTRICT
                                PIKE COUNTY

IN THE MATTER OF:                                 :
                                                  :
WILLIAM SEYMOUR,                                  :
                                                  :
      Plaintiff-Appellee,                         :   Case No. 11CA821
                                                  :
      vs.                                         :   Released: October 16, 2012
                                                  :
VALORIE HAMPTON,                                  :   DECISION AND JUDGMENT
                                                  :   ENTRY
      Defendant-Appellant.                        :

                                      APPEARANCES:

Richard E. Wolfson, Portsmouth,Ohio, for Appellant.

William S. Seymour, Appellee Pro Se.


McFarland, J.:

      {¶1} Appellant Valorie Hampton appeals the trial court’s entry designating

Appellee William Seymour the legal custodian and residential parent of S.W.S.

Appellant assigns the following error for our review:

      “THE TRIAL COURT ABUSED ITS DISCRETION IN
      AWARDING CUSTODY TO THE APPELLEE-FATHER; ITS
      DECISION WAS CONTRARY TO LAW AND EVIDENCE.”

      {¶2} Upon review of the record, we find the award of custody in this matter

is supported by a substantial amount of credible and competent evidence.
Pike App. No. 11CA821                                                           2


Accordingly, the assignment of error is without merit, and is overruled. The

judgment of the trial court is affirmed.

                                       FACTS

      {¶3} Appellant Valorie Hampton and Appellee William Seymour were never

married. They are the biological parents of S.W.S., born on July 9, 2009. Since

birth, S.W.S. has resided with Appellant-mother. On January 26, 2010, Appellee

filed a complaint for custody and a supplementary motion for change of residential

parent and legal custodian. On the same date, Appellee filed the required

Declaration under Uniform Child Custody Jurisdiction and Enforcement Act, i.e.

the UCCJEA affidavit. On February 25, 2010, Appellant responded with an answer

and counter-claim, requesting that the complaint be dismissed and that she be

granted legal custody.

       {¶4} The matter came on for a pretrial hearing on April 6, 2010. On May

20, 2010, Appellant filed a motion to terminate parenting time, alleging that

Appellee had assaulted their child. On May 27, 2010, an agreed entry establishing

the mother as custodian and residential parent and granting the father supervised

parenting time was filed.

       {¶5} On June 2, 2010, the court heard the motion to terminate parenting

time. Appellant and one friend testified on her behalf. The Court denied the

motion in open court. On June 17, 2010, the court appointed a guardian ad litem,
Pike App. No. 11CA821                                                          3


(hereinafter “GAL”). On June 22, 2010 the court filed its entry denying the motion

to terminate parenting time based on the alleged assault. The court also modified

the temporary orders as to the father’s parenting time. Later, the parties signed a

memorandum entry filed August 3, 2010, continuing appellant’s custodial status

and Appellee’s visitation.

      {¶6} On August 9, 2011, Appellant’s counsel filed a motion to withdraw

from representation, based on the client’s written request. The motion was

granted. A final hearing on the motion for custody was originally scheduled for

August 31, 2011. The hearing was continued until September 27, 2011.

      {¶7} At the final hearing, the parties proceeded to act as their own counsel.

The GAL presented her report to the parties just prior to the hearing. The trial

court gave the parties approximately ten minutes to review the report before the

hearing started. The report was filed on the same date.

      {¶8} At the final custody hearing, Appellee testified. Appellee is currently

unemployed but in the process of re-starting a lawn service and applying for

factory work. He resides in Wellston, Ohio with his wife. Appellee acknowledged

that he went to jail for ten days for domestic violence and that an order bars him

from being on Appellant’s premises. Appellee also called his mother, Candis

Estep, and his father, William Arthur Seymour. Appellee’s parents are not married

and do not live together, but have assisted Appellee with child custody exchanges.
Pike App. No. 11CA821                                                              4


Ms. Estep resides in Waverly. Mr. Seymour resides in Chillicothe. Appellee also

called his current wife Chantal Seymour, to testify on his behalf. Chantal Seymour

is a Navy veteran, honorably discharged, with three children of her own.

      {¶9} Appellant also testified. S.W.S. is her only child. She receives

governmental financial assistance for depression and anxiety disability. She

resides in Metropolitan Housing in Pike County. She called the GAL and Glenn

Schoolcraft, her fiancé, as witnesses. At the time of the hearing, Mr. Schoolcraft

had lived with Appellant and S.W.S. for four months. He was in the process of

applying for Social Security Disability. Mr. Schoolcraft also testified that he

attended counseling with Appellant and that he had never seen her using drugs or

alcohol.

      {¶10} On October 4, 2011, the trial court filed its entry designating the

Appellee-father as the custodian and residential parent. This appeal ensued.

                               ASSIGNMENT OF ERROR

I.   “THE TRIAL COURT ABUSED ITS DISCRETION IN AWARDING
CUSTODY TO THE APPELLEE-FATHER; ITS DECISION WAS CONTRARY
TO LAW AND EVIDENCE.”

                                LEGAL ANALYSIS

      {¶11} We apply the same standard to a trial court’s decision to award a party

legal custody of a child that we apply to all child custody disputes-that is, we

afford the utmost deference to a trial court’s child custody decision. See In re
Pike App. No. 11CA821                                                            5


E.W., 4th Dist. Nos. 10CA18, 10CA19, 10CA20, 2011-Ohio-2123, ¶ 18, citing

Miller v. Miller, 37 Ohio St. 3d 71, 74, 523 N.E.2d 846 (1988). Consequently,

absent an abuse of discretion, a reviewing court will not reverse a trial court’s

decision regarding child custody matters. See, e.g. Bechtol v. Bechtol, 49 Ohio

St.3d 21, 550 N.E.2d 178, (1990), syllabus. Thus,when “an award of custody is

being supported by a substantial amount of credible and competent evidence, such

an award will not be reversed as being against the weight of the evidence by a

reviewing court.” Bechtol at syllabus; see also, Davis v. Flickinger, 77 Ohio St. 3d
415, 418, 674 N.E.2d 1159, (1997).

      {¶12} In Davis, the court explained the abuse of discretion standard that

applies in custody proceedings:

             ‘Where an award of custody is supported by a substantial
      amount of credible and competent evidence, such an award will not
      be reversed as being against the weight of the evidence by a
      reviewing court. (Trickey v. Trickey, [1952]158 Ohio St. 9, 470
      O.O.481,106 N.E. 2d 772, approved and followed.)’
             The reason for this standard of review is that the trial judge
      has the best opportunity to view the demeanor, attitude, and
      credibility of each witness, something that does not translate well on
      the written page. As we stated in Seasons Coal Co. v. Cleveland,
      (1984),10 Ohio St. 3d 77, 80-81, 461 N.E.2d 1273, 1276-1277:
             ‘The underlying rationale of giving deference to the findings
      of the trial court rests with the knowledge that the trial judge is best
      able to view the witnesses and observe their demeanor, gestures and
      voice inflections, and use these observations in weighing the
      credibility of the proffered testimony.***
             ***A reviewing court should not reverse a decision simply
      because it holds a different opinion concerning the credibility of the
      witnesses and evidence submitted before the trial court. A finding of
Pike App. No. 11CA821                                                              6


      an error in law is a legitimate ground for reversal, but a difference of
      opinion on credibility of witnesses and evidence is not. The
      determination of credibility of testimony and evidence must not be
      encroached upon by a reviewing tribunal, especially to the extent
      where the appellate court relies on unchallenged, excluded evidence
      in order to justify its reversal.’ This is even more crucial in a child
      custody case, where there may be much evident in the parties’
      demeanor and attitude that does not translate to the record well. “
      Id. at 418-419.

      Thus, reviewing courts should afford great deference to trial court

      custody decisions. Pater v. Pater (1997) 63 Ohio St. 3d 393, 396,

      588 N.E.2d 794.

      {¶13} Appellant asserts that in awarding custody, the trial court failed to

properly consider the evidence pursuant to O.R.C. 3109.04 and the GAL’s report.

More specifically, Appellant argues that the trial court failed to consider: (1)

Appellee’s prior history of domestic violence; (2) Appellee’s failure to cooperate

with the GAL; and (3) Appellee’s failure to make child support payments and

arrearages. This analysis necessitates review of the legal custody standard and the

statutory factors set forth in R.C. 3109.04(F).

                        A. LEGAL CUSTODY STANDARD

      {¶14} In determining which of two parents would better meet a child’s best

interests, a trial court must follow R.C. 3109.04. Under the “best interests of the

child” standard of R.C. 3109.04(E), R.C. 3109.04(F)(1) requires a trial court to

consider all relevant factors, including, but not limited to:
Pike App. No. 11CA821                                                           7


              (a) The wishes of the child’s parents regarding the child’s
      care;
              (b)    If the court has interviewed the child in chambers
      pursuant to division (B) of this section regarding the child’s wishes
      and concerns as to the allocation of parental rights and
      responsibilities concerning the child, the wishes and concerns of the
      child, as expressed to the court;
              (c) The child’s interaction and interrelationship with the
      child’s parents, siblings, and any other person who may significantly
      affect the child’s best interest;
              (d) The child’s adjustment to the child’s home, school, and
      community;
              (e) The mental and physical health of all persons involved in
      the situation;
              (f) The parent more likely to honor and facilitate court-
      approved parenting time rights or visitation and companionship
      rights;
              (g) Whether either parent has failed to make all child support
      payments, including all arrearages, that are required of that parent
      pursuant to a child support order under which that parent is an
      obligor;
              (h)Whether either parent or any member of the household of
      either parent previously has been convicted of or pleaded guilty to
      any criminal offense involving any act that resulted in a child being
      an abused child or a neglected child; whether either parent, in a case
      in which a child has been adjudicated an abused child or a neglected
      child, previously has been determined to be the perpetrator of the
      abuse or neglectful act that is the basis for the adjudication; whether
      either parent or any member of the household of either parent
      previously has been convicted or of pleaded guilty to a violation of
      section 2919.25 of the Revised Code or a sexually oriented offense
      involving a victim who at the time of the commission of the offense
      was a member of the family or household that is the subject of the
      current proceeding; whether either parent or any member of the
      household of either parent previously has been convicted of or
      pleaded guilty to any offense involving a victim who at the time of
      the commission of the offense was a member of the family or
      household that is the subject of the current proceeding and caused
      physical harm to the victim in the commission of the offense; and
Pike App. No. 11CA821                                                            8


      whether there is reason to believe that either parent has acted in a
      manner resulting in a child being an abused or neglected child;
             (i) Whether the residential parent or one of the parents subject
      to a shared parenting decree has continuously and willfully denied
      the other parent’s right to parenting time in accordance with an order
      of the court;
             (j) Whether either parent has established a residence, or is
      planning to establish a residence, outside this state.

We are not convinced that in ascertaining what would be in the best interests of

S.W.S., the trial court failed to properly consider the factors enumerated in R.C.

3109.04(F). Initially, we note the trial judge stated at the close of the hearing that

he would be reviewing the entire record. His statement was as follows:

      BY THE COURT: Nothing additional. Okay. Alright. I will take
      the matter under advisement which means that I will consider
      everything that I’ve heard plus what I’ve heard in the past and review
      the record and I will uh, draft an Entry and be sending it to all of you
      and uh, as I indicated earlier, uh, you each would have the right to
      appeal if you don’t like what my decision is. Okay? Any questions?

      {¶15} Appellant argues that the trial court failed to properly consider the

Appellee’s history of domestic violence, and that said history was completely

ignored. The guardian ad litem’s report states as follows:

      “When asked about his relationship with Valorie, he was honest with
      me about the relationship in regards to the domestic violence that had
      occurred between the two of them. He was also forthcoming with the
      domestic violence that had occurred between him and his other
      children’s mother. He explained to me the classes and counseling that
      he was ordered to undergo for his anger management.”

The GAL’s report contained references to documents she reviewed, but were not

attached, regarding instances of reported domestic violence in 2008 and 2010.
Pike App. No. 11CA821                                                          9


Appellant also highlights a confrontation at Walmart between Appellee and

Appellant’s fiancé, Glenn Schoolcraft.

      {¶16} The evidence the trial court had before it also established violent

behavior on the part of the Appellant. The trial court was in the best position to

view the demeanor, attitude, and credibility of each witness. The court’s entry of

October 4, 2011, does not ignore the issue of violence, but states “Both parents

seem to have anger management issues.”

      {¶17} A review of the record reveals Appellee’s mother, Candis Estep,

testified that the visitation exchanges were going well, with no problems, for a 2-3

months period. The visitation exchanges occurred at the local sheriff’s department

because of a restraining order Appellant obtained against Appellee. At some point,

Ms. Estep called Appellant regarding the visits and a man answered the telephone.

At first, the chatter in the background indicated that Appellant did not wish to take

the call, but then she did and began cussing Ms. Estep. There was a verbal

argument and Ms. Estep did not try to make contact again.

      {¶18} Ms. Estep also testified regarding the domestic violence incident

which occurred at her house. Appellant questioned Ms. Estep about calling the

authorities because of what she characterized as Appellee’s domestic violence

towards her. Ms. Estep characterized the incident as an “argument.” According to

the testimony, Appellee was taken to jail.
Pike App. No. 11CA821                                                              10


      {¶19} Appellee’s current wife Chantal Seymour also gave testimony

regarding violent behavior on the part of the Appellant. Ms. Seymour testified that

on one occasion, Appellee and she went to pick up S.W.S. together. An hour or so

later, Appellant “burst” into Candis Estep’s home and tried to attack Chantal

Seymour, who did not respond to the “attack.” Appellee’s father corroborated this

testimony.

       {¶20} In this matter, the witnesses presented by both sides can be

considered self-serving. Most convincing may have been the testimony of the

GAL. During her testimony, the GAL was given a final chance to clarify or

expand on any issue she deemed important and for whatever reason, she chose not

to expand on topic of Appellee-father’s history of domestic violence. The GAL

did articulate that she had “concerns with the way the two act toward each other.”

(Emphasis added.)

      {¶21} Here, the trial court had competent and credible evidence before it of

violent behavior from both parties competing for custody of their minor child.

Even the testimony of the guardian ad litem indicated that there were anger issues

on both sides. The trial court was in the best position to assess the demeanor of the

parties and the credibility of the other witnesses. Given these facts, we cannot say

that the trial court erred and abused its discretion in its consideration of the

evidence of violent behavior of the mother, as well as the father.
Pike App. No. 11CA821                                                           11


      {¶22} Appellant also contends the trial court failed to properly consider the

Appellee’s lack of cooperation with the GAL. The GAL testified that neither she

nor the child had visited Appellee’s current home. She also testified that she had

concerns about the child living with Appellee and his new family. Appellant

asserts that Appellee was never able to arrange a home visit with the GAL.

      {¶23} The transcript reveals that the GAL visited the mother’s home twice.

The GAL considered the home to be comfortable, large enough, and appropriate.

Id. She noted that the child seemed comfortable there. The GAL testified that she

had concerns with the child being in an unfamiliar environment. She testified to

concerns that Appellee was not returning her phone calls to arrange a visit until the

last minute. She acknowledged that construction on Appellee’s home was ongoing

and that he seemed proud of the home.

      {¶24} The trial court also heard evidence that Appellee and his wife were

purchasing their house and it would be paid for in eight months. Candis Estep

testified that she had visited her son’s home and that there would be room for the

child there. Chantal Seymour also testified that there is room for the child to live

with them and that she would “love” to have Appellee’s child live with them.

Although it is of legitimate concern that the GAL did not visit the Appellee’s home

where, potentially six children could be living under one roof, again we defer to

the judgment of the trial court in observing the witnesses and weighing credibility.
Pike App. No. 11CA821                                                                                     12


It would appear from the testimony that living with the father, S.W.S. would be

able to develop relationships with his grandparents, father and step-mother, and

several other children. Although the mother’s home was described in favorable

terms, it may be the child would have very little exposure to other persons except

for his mother and her fiancé. Given apparently credible testimony that the

Appellee-father has an acceptable home to provide to S.W.S., we cannot say that

the trial court erred and failed to somehow consider the Appellee’s lack of

cooperation with the GAL. Again, we decline to find an abuse of discretion on

this basis.

        {¶25} Finally, Appellant argues the trial court failed to properly consider the

Appellee’s failure to pay child support. We note at the beginning of the hearing,

the trial court recited the statutory factors and, although not verbatim, did mention

the issue of whether or not a parent has paid child support and arrearages. It does

not appear the court ignored this issue but recognized in its entry of October 4,

2011: “The father has not paid court ordered child support as required. The father

has not had any significant income for sometime, but has not asked for a support

re-determination.” 1

        {¶26} As noted above, the trial judge advised the parties he would be

reviewing the entire record before he made his decision. The trial court’s entry was

        1
          The transcript is devoid of evidence on this issue, yet Appellant indicated in her closing statement that
Appellee made a child support payment in July 2011.
Pike App. No. 11CA821                                                               13


filed approximately one week later. The entry made reference to a majority of the

statutory factors and did contain the opinion that the mother had “routinely denied

visitation.” On the issue of visitation, the record reveals Appellant requested the

August 3, 2010 visitation order terminated while Appellee was in jail, but the

request was never granted. Mr. Schoolcraft testified that Appellee had never shown

a desire to visit the child since he [Schoolcraft] had been living with Appellant.

Appellee and his parents testified that Appellant failed to bring the child to the

sheriff’s department for custody exchanges and that she refused phone calls.

Appellee concluded that since he was not allowed on her premises and she

wouldn’t return his parents’ phone calls or show up, he would “give up” until the

custody matter could be resolved in court.

      {¶27} While both psychological experts and guardians ad litem play

important roles in child custody matters and in evaluating the interest of children,

their recommendations are not binding upon a trial court. In re RN, 10th Dist. No.

04AP-130, 2004-Ohio-4420, ¶4. The trial court must be free to evaluate all of the

evidence and determine, based upon the entire record, the children’s best interest.

Id. (See also Walton v. Walton, 3rd Dist. No. 14-10-21, 2011-Ohio-2487,

disagreeing that the trial court abused its discretion in failing to consider the

testimony and report from a psychologist.) Here, we have no reason to believe that

the trial court failed to properly consider the statutory factors as relates to the all
Pike App. No. 11CA821                                                           14


the evidence adduced at hearing. To expect that the trial court was bound by the

guardian’s report alone would require that the guardian’s judgment be substituted

for that of the trial judge. See Wheeler v. Wheeler, 3rd Dist. No. 1-81-60, 1982
WL 6842. With regard to Appellant’s assertion that the trial court failed to

properly consider the GAL’s report, we note again that the report, whether or not it

was admitted as an exhibit at the hearing, was part of the lower court’s record once

it was filed. As discussed at length above, the trial court advised the parties at the

end of the hearing that he would take the matter under advisement and review the

record. That record would have included the GAL’s report.

      {¶28} Based on the transcript, it appears the trial court was faced with a

difficult set of factors to evaluate. Here, we recognize that “child custody

decisions involve some of the most difficult and agonizing decisions that trial

courts are required to decide, [and that] courts must have wide latitude to consider

all of the evidence….” In re E.W., at ¶19. See Davis,77 Ohio St. 3d 418; Bragg v.

Hatfield, 152 Ohio App. 3d 174, 2003-Ohio-1441, 787 N.E.2d,44, ¶24; Hinton v.

Hinton, 4th Dist. No. 02CA54, 2003-Ohio-2785 at ¶ 9; Ferris v. Ferris, 4th Dist.

No. 02CA4, 2003-Ohio-1284 at ¶ 20. Given that the trial court was in the best

position to view witnesses, weigh credibility and make an obviously difficult

decision, we decline to find that the trial court abused its discretion or committed

plain error in awarding custody to the Appellee.
Pike App. No. 11CA821                                                                15


                        B. THE GUARDIAN AD LITEM’S REPORT

      {¶29} Appellant argues the trial court abused its discretion with regard to the

report “filed immediately before the final hearing, and for not allowing its proper

consideration by the parties.” Appellant also contends that the trial court

committed plain error by failing to admit the report sua sponte. We disagree.

The “Rules of Superintendence are designed (1) to expedite the disposition of both

criminal and civil cases in the trial courts of this state, while at the same time

safeguarding the inalienable rights of litigants to the just processing of their causes;

and (2) to serve that public interest which mandates the prompt disposition of all

cases before the courts.” State v. Singer,(1977), 50 Ohio St. 2d 103, 109-110, 362
N.E.2d 1216. Courts have interpreted the Rules of Superintendence as general

guidelines for the conduct of the courts that do not create substantive rights. See

Id. at 110 (stating that the Rules of Superintendence are not meant “to alter basic

substantive rights”); see, also, In re K.G. Wayne App. No. 10CA16, 2010-Ohio-

4399, at ¶11; Allen v. Allen, Trumbull App. No. 2009-T-0070, 2010-Ohio-475, at ¶

31; Sultaana v. Giant Eagle, Cuyahoga App. No. 90294, 2008-Ohio-3658, at ¶45.

“They are not the equivalent of rules of procedure and have no force equivalent to

a statute. They are purely internal housekeeping rules which are of concern to the

judges of the several courts but create no rights in individual defendants.” State v.

Gettys, (1976), 49 Ohio App.2d 241,243, 360 N.E.2d 735.
Pike App. No. 11CA821                                                                 16


      {¶30} In all juvenile and domestic relations proceedings, Sup.R. 48(F)

outlines the guardian ad litem’s duties when preparing a final report. The rule

requires that the guardian ad litem’s report be filed no less than seven days prior to

the hearing, unless the time is extended by the court. Sup.R. 48(F)(1)(c). In

analyzing Appellant’s argument with regard to the late receipt of the GAL’s report,

we initially observe that Appellant did not object to proceeding with the September

27, 2011 hearing due to the guardian’s failure to comply with Sup.R. 48(F)(1)(c).

      {¶31} It is well-settled that failing to object at the trial court level to a

complained of error results in a waiver of that error on appeal. See, e.g. Goldfuss

v. Davidson, (1997),79 Ohio St.3d 116, 121, 679 N.E.2d 1099; Gallagher v.

Cleveland Browns Football Co., (1996),74 Ohio St. 3d 427, 436-437, 659 N.E.2d
1232. Thus, an appellate court may recognize an error that an appellant waived

only if it constitutes plain error. See e.g. In re Etter (1998), 134 Ohio App. 3d 484,

492, 731 N.E.2d 694. Courts should exercise extreme caution when invoking the

plain error doctrine, especially in civil cases. Courts should therefore limit

applying the doctrine to cases “involving exceptional circumstances where error, to

which no objection was made at the trial court, seriously affects the basic fairness,

integrity, or public reputation of the judicial process***.” Goldfuss, 79 Ohio St. 3d

at 122-123; see, also, In re Alyssa C, 153 Ohio App. 3d 10, 2003-Ohio-2673 at ¶35,
Pike App. No. 11CA821                                                            17


790 N.E.2d 803; In re Curry, Washington App. No. 03CA51, 2004-Ohio-750, at ¶

42 (applying plain error doctrine, overruled on other grounds).

      {¶32} Sup.R. 48 became effective in March 2009, and, thus, there is little

case law interpreting its application. In re E.W., 4th Dist.Nos. 10CA18,

10CA19,10CA20, 2011-Ohio-2123, ¶14. See In re J.L.R., 4th Dist.No. 08CA17,

2009-Ohio-5812, at ¶ 50 (noting scarcity of case law interpreting Sup.R.48). As

we previously explained in In re E.W., at least two appellate courts have examined

the rule, and both courts concluded that the guardian ad litem’s failure to comply

with the rule did not constitute grounds for reversal. See In re. K.G., supra; Allen,

supra. In Allen, for example, the guardian ad litem did not attend the final day of

hearings, in contravention of Sup.R. 48(D)(4), and did not make the written report

available to the parties until the day before the final hearing, in violation of Sup.R.

48(F)(2). Allen, supra at ¶ 30; see also, In re K.G. at ¶ 13 (determining that alleged

violation of Sup.R. 48 either did not exist or that the mother could not demonstrate

any prejudice resulting from the alleged violations). In E.W., supra at ¶15, this

Court held that Appellant did not have any substantive right to enforce under

Sup.R.48. , and concluded as follows:

      “[T]he rule is a general guideline that does not have the force of
      statutory law. Moreover, beyond a general assertion that she could
      have conducted a further examination of the guardian ad litem’s
      report, appellant has failed to demonstrate how the guardian ad litem’s
      failure to file the report at least seven days before the hearing caused
Pike App. No. 11CA821                                                                 18


      her any prejudice. Thus, we do not find any plain error that the trial
      court should have noticed.” Id. at ¶15.

      {¶33} In the case at bar, Appellant cites Sup.R. 48 and demonstrates that

there was not compliance with the rule. Appellant urges this Court to find plain

error because the GAL’s report was not made available to the parties until just

before the hearing. We interpret Appellant’s argument that the parties “were not

allowed its proper consideration” to mean that the parties being pro se se litigants,

they may not have realized they should request a continuance of the hearing to

review the report or to obtain counsel to review the report. With regard to pro se

litigants, it is well-established that pro se litigants are held to the same rules,

procedures, and standards as litigants who are represented by counsel. Crown Asset

Management, LLC, v. Gaul, 4th Dist. No. 08CA30, 2009-Ohio-2167, ¶15, citing

Selvage v. Emnett, 4th Dist. No. 08CA3239, 2009-Ohio-940,¶ 13. Litigants who

choose to proceed pro se are presumed to know the law and correct procedure, and

are held to the same standards as other litigants. Capital One Bank, v. Rodgers, 5th

Dist. No. CT2009-0049, 2010-Ohio-4421, ¶31. A pro se litigant cannot expect or

demand special treatment from the judge, who must be impartial. Id, supra, citing

Frew v. Frew, 5th Dist. No. 2007-CA-17, 2008-Ohio-4203,¶ 11.

      {¶34} We decline to find plain error occurred herein. In this case, both

Appellant and Appellee were not entirely unfamiliar with the courtroom setting.

Appellant had prior counsel in the instant matter until approximately two weeks
Pike App. No. 11CA821                                                              19


prior to the originally scheduled hearing date. Prior counsel had represented

Appellant in a contempt hearing. Appellee alluded to having counsel represent

him with regards to obtaining custody of his other children. At the beginning of

the September 27, 2011 hearing, the trial judge noted that the parties had just

received the GAL’s report and that they’d be taking a ten (10) minute break to read

and possibly discuss “how we’re going to continue today’s trial.” At this point in

the hearing would seem to be the logical time to object to the presentation of the

report as being untimely or unfair, or to request more time to review the report or

discuss with an attorney. Appellant herein failed to lodge any semblance of

objection, at any point during the hearing, which could be construed as taking issue

with the timeliness of the report. Appellant chose to proceed unrepresented. She

discharged counsel several weeks before the hearing and she was not placed in any

sort of unfair situation by her counsel declining representation at the last minute.

Appellant is held to the strategic decisions she made throughout the hearing.

      {¶35} Finally, Appellant argues that the trial court should have admitted the

report sua sponte. We find no error in this regard. The report was filed with the

court on the same date and was part of the record which the court reviewed in

arriving at its decision, regardless of the lack of any request to file it as an exhibit.

      {¶36} The GAL was able to testify that her recommendation was for legal

custody to the Appellant. Presumably this is exactly Appellant wanted to
Pike App. No. 11CA821                                                           20


emphasize. The GAL’s report was part of the lower court’s record by virtue of its

filing on September 27, 2011, and did become part of the trial court’s consideration

upon review of the record. As in In re E.W. supra, Appellant fails to demonstrate

how the trial court’s failure to admit the report as an exhibit, sua sponte, caused her

any prejudice. Therefore, we decline to find any abuse of discretion by the trial

court or any plain error below. Having found Appellant’s sole assignment of error

without merit, we overrule it. Accordingly, we affirm the judgment of the trial

court.

                                                        JUDGMENT AFFIRMED.
Pike App. No. 11CA821                                                         21



                                 JUDGMENT ENTRY

      It is ordered that the JUDGMENT BE AFFIRMED and that the Appellee
recover of Appellant costs herein taxed.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Pike
County Common Pleas Court Juvenile Division to carry this judgment into
execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.
       Exceptions.

      Harsha, J. and Kline, J.: Concur in Judgment and Opinion.

                                             For the Court,


                                             BY: _________________________
                                                 Matthew W. McFarland, Judge


                                NOTICE TO COUNSEL

      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.